Exhibit 10.2
AMENDMENT NO. 12
TO
AGREEMENT FOR INVENTORY FINANCING
     This Amendment No. 12 (“Amendment”) to the Agreement for Inventory
Financing is made as of March 30, 2011 by and among IBM Credit LLC, a Delaware
limited liability company (“IBM Credit”), Business Supplies Distributors
Holdings, LLC, a limited liability company duly organized under the laws of the
state of Delaware (“Holdings”), Supplies Distributors, Inc. (formerly known as
BSD Acquisition Corp.), a corporation duly organized under the laws of the state
of Delaware (“Borrower”), Priority Fulfillment Services, Inc., a corporation
duly organized under the laws of the state of Delaware (“PFS”) and PFSweb, Inc.,
a corporation duly organized under the laws of the state of Delaware (“PFSweb”)
(Borrower, Holdings, PFS, PFSweb, and any other entity that executes this
Agreement or any Other Document, including without limitation all Guarantors,
are each individually referred to as a “Loan Party” and collectively referred to
as “Loan Parties”).
RECITALS:
     A. Each Loan Party and IBM Credit have entered into that certain Agreement
for Inventory Financing dated as of March 29, 2002 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”); and
     B. The parties have agreed to modify the Agreement as more specifically set
forth below, upon and subject to the terms and conditions set forth herein.
AGREEMENT
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, the other Loan Parties and IBM Credit hereby agree as follows:
Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Agreement.
Section 2. Amendment.
     Subject to the satisfaction of the conditions precedent set forth in
Section 3 hereof, the Agreement is hereby amended as follows:
     A. The definition of “Termination Date” is amended and restated in its
entirety to read as follows:
“Termination Date”: shall mean March 31, 2012 or such other date as IBM Credit
and the Loan Parties may agree to in writing from time to time.
     B. Section 8.6 of the Agreement is hereby amended by amending this Section
to read in its entirety as follows:
“8.6. Restricted Payments. Borrower will not, directly or indirectly make any of
the following payments (“Restricted Payments”) without prior written consent
from IBM Credit, which shall not be unreasonably delayed or denied: (i) declare
or pay any dividend (other than dividends payable solely in common stock of
Borrower) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of capital stock of
Borrower or any warrants, options or rights to purchase any such capital stock
or Equity Interests, whether now or hereafter outstanding, or make any other
distribution in respect thereof,

          SDIAmend12   Page 1 of 7   03.30.11

 



--------------------------------------------------------------------------------



 



either directly or indirectly, whether in cash or property or in obligations of
Borrower; or (ii) make any optional payment or prepayment on or redemption
(including, without limitation, by making payments to a sinking or analogous
fund) or repurchase of any Indebtedness (other than the Obligations), provided,
however, that Borrower (a) may in the ordinary course of administration thereof
make payments on the revolving loans made by Wells Fargo Bank, National
Association, acting through its Wells Fargo Business Credit operating division
(as successor to Wachovia Bank, National Association, which, in turn, was
successor to Congress Financial Corporation (Southwest) (“Wells Fargo”),
pursuant to the Congress Credit Agreement, as permitted by the Amended and
Restated Notes Payable Subordination Agreement; (b) may in calendar year 2011
pay cash dividends not to exceed one hundred percent of Borrower’s calendar year
2010 net income according to GAAP, plus all cash dividends received from its
subsidiaries; and (c) may permit Supplies Distributors of Canada, Inc. to make a
one-time payment in an amount not to exceed Four Hundred Thousand Dollars
($400,000.00) in 2011. Holdings is also permitted to pay cash dividends in
calendar year 2011 equal to all cash dividends it receives in calendar year 2011
from its subsidiaries provided such distributions do not cause an event of
default.
     C. Attachment A to the Agreement is hereby amended by deleting such
Attachment A in its entirety and substituting, in lieu thereof, the Attachment A
attached hereto. Such new Attachment A shall be effective as of the date
specified in the new Attachment A. The changes contained in the new Attachment A
include, without limitation, the following:
(i) Section II. Fees, Rates and Repayment Terms, subsection (A) is amended and
restated in its entirety to read as follows:

(A)   Credit Line: Twenty-five Million Dollars ($25,000,000)     In the event
that the amount of any Participation is reduced or     any Participation
Agreement expires or is terminated for any reason, the Credit Line shall be
reduced, upon forty-five (45) days written notice by IBM Credit to Borrower, by
an amount equal to the amount that is no longer subject to a Participation
Agreement as determined by IBM Credit pursuant to Section 2.1 of the Agreement.

Section 3. Conditions of Effectiveness of Amendment. This Amendment shall become
effective upon the receipt by IBM Credit of this Amendment which shall have been
authorized, executed and delivered by each of the parties hereto and IBM Credit
shall have received a copy of a fully executed Amendment.
Section 4. Representations and Warranties. Each Loan Party makes to IBM Credit
the following representations and warranties all of which are material and are
made to induce IBM Credit to enter into this Amendment.
Section 4.1 Accuracy and Completeness of Warranties and Representations. All
representations made by the Loan Party in the Agreement were true and accurate
and complete in every respect as of the date made, and, as amended by this
Amendment, all representations made by the Loan Party in the Agreement are true,
accurate and complete in every material respect as of the date hereof, and do
not fail to disclose any material fact necessary to make representations not
misleading.
Section 4.2 Violation of Other Agreements and Consent. The execution and
delivery of this Amendment and the performance and observance of the covenants
to be performed and observed hereunder (a) do not violate or cause any Loan
Party not to be in compliance with the terms of any agreement to which such Loan
Party is a party, and (b) require the consent of any Person.
Section 4.3 Litigation. Except as has been disclosed by the Loan Parties to IBM
Credit in writing, there is no litigation, proceeding, investigation or labor
dispute pending or threatened against any Loan Party, which, if adversely
determined, would materially adversely affect the Loan Party’s ability to
perform such

          SDIAmend12   Page 2 of 7   03.30.11

 



--------------------------------------------------------------------------------



 



Loan Party’s obligations under the Agreement and the other documents,
instruments and agreements executed in connection therewith or pursuant hereto.
Section 4.4 Enforceability of Amendment. This Amendment has been duly
authorized, executed and delivered by each Loan Party and is enforceable against
each Loan Party in accordance with its terms.
Section 5. Ratification of Agreement. Except as specifically amended hereby, all
of the provisions of the Agreement shall remain unamended and in full force and
effect. Each Loan Party hereby ratifies, confirms and agrees that the Agreement,
as amended hereby, represents a valid and enforceable obligation of such Loan
Party, and is not subject to any claims, offsets or defenses.
Section 6. Ratification of Guaranty and Notes Payable Subordination Agreement.
Each of Holdings, PFSweb and PFS hereby ratify and confirm their respective
guaranties in favor of IBM Credit and agree that such guaranties remain in full
force and effect and that the term “Liabilities”, as used therein include,
without limitation the indebtedness liabilities and obligations of the Borrower
under the Agreement as amended hereby.
Section 7. Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws which govern the Agreement.
Section 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement.
     IN WITNESS WHEREOF, each Loan Party has read this entire Amendment, and has
caused its authorized representatives to execute this Amendment and has caused
its corporate seal, if any, to be affixed hereto as of the date first written
above.

                      IBM Credit LLC   Supplies Distributors, Inc.
 
                   
By:
      By:    
 
                   
 
  Print Name:          Print Name:   
 
                   
 
  Title:           Title:    
 
                      Business Supplies Distributors Holdings, LLC   Priority
Fulfillment Services, Inc.
 
                    By:                                        as Managing
Member        
 
                   
By:
      By:    
 
                   
 
  Print Name:          Print Name:   
 
                   
 
  Title:           Title:    
 
                                PFSweb, Inc.
 
                   
 
          By:        
 
                   
 
              Print Name:   
 
                   
 
              Title:    
 
                   

          SDIAmend12   Page 3 of 7   03.30.11

 



--------------------------------------------------------------------------------



 



Attachment A (“Attachment A”) TO
AGREEMENT FOR INVENTORY FINANCING
DATED MARCH 29, 2002
EFFECTIVE DATE OF THIS ATTACHMENT A: March 30, 2011
SECTION I. BORROWER/LOAN PARTIES:

              ORGANIZATION NO. (Assigned by State of Org).
(A) BORROWER:
       
 
       
Supplies Distributors, Inc.
    3416326  
 
       
(B) ADDITIONAL LOAN PARTIES:
       
 
       
Business Supplies Distributors Holdings, LLC
    3410894  
Priority Fulfillment Services, Inc.
    2606094  
PFSweb, Inc.
    3062550  

SECTION II. FEES, RATES AND REPAYMENT TERMS:

    (A)   Credit Line: Twenty-five Million Dollars ($25,000,000)

In the event that the amount of any Participation is reduced or any
Participation Agreement expires or is terminated for any reason, the Credit Line
shall be reduced, upon forty-five (45) days written notice by IBM Credit to
Borrower, by an amount equal to the amount that is no longer subject to a
Participation Agreement as determined by IBM Credit pursuant to Section 2.1 of
the Agreement.     (B)   Borrowing Base:     (i)   100% of the Borrower’s
inventory in the Borrower’s possession as of the date of determination as
reflected in the Borrower’s most recent Collateral Management Report
constituting Products (other than service parts) financed through a Product
Advance by IBM Credit, so long as (1) IBM Credit has a first priority security
interest in such Products and (2) such Products are in new and un-opened boxes;
    (ii)   80% of price protection payments, credits, discounts, incentive
payments, rebated and refunds relating to IBM Products (“Accounts”) in the
aggregate not to exceed Two Million Five Hundred Thousand Dollars
($2,500,000.00) provided that (i) Borrower obtains (and provides to IBM Credit
along with the monthly Collateral Management Report required under Section 7.1
(O)) from IBM written confirmation (a) acknowledging the obligation of IBM to
pay such amount or that they have received the billing from the Borrower,
(b) stating the date the amount is due to be paid and (c) IBM waiving its right
to setoff such amounts owed to Borrower with any amount Borrower may owe to IBM,
(ii) such Accounts do not remain unpaid for more than sixty (60) days from the
date the obligation of IBM occurred; and (iii) such Accounts are delivered
directly to IBM Credit.     (C)   Product Financing Charge: Prime Rate plus
0.50%     (D)   Product Financing Period: 90 days     (E)   Collateral Insurance
Amount: Twenty-five Million Dollars ($25,000,000.00)     (F)   PRO Finance
Charge: Prime Rate plus 0.50%

          SDIAmend12   Page 4 of 7   03.30.11

 



--------------------------------------------------------------------------------



 



  (G)   Delinquency Fee Rate: Prime Rate plus 6.500%     (I)   Free Financing
Period Exclusion Fee: Product Advance multiplied by 0.25%     (J)   Other
Charges:       (i) Monthly Service Fee: $1,000.00       (ii) Annual Renewal Fee:
$15,000.00

SECTION III. FINANCIAL COVENANTS:
(A) Definitions: The following terms shall have the following respective
meanings in this Attachment. All amounts shall be determined in accordance with
generally accepted accounting principles (GAAP).
“Consolidated Net Income” shall mean, for any period, the net income (or loss),
after taxes, of Borrower on a consolidated basis for such period determined in
accordance with GAAP.
“Current” shall mean within the ongoing twelve month period.
“Current Assets” shall mean assets that are cash, restricted cash applicable to
cash received into a lockbox from collections of trade accounts receivable or
expected to become cash within the ongoing twelve months.
“Current Liabilities” shall mean payment obligations resulting from past or
current transactions that require settlement within the ongoing twelve month
period. All indebtedness to IBM Credit and Congress shall be considered a
Current Liability for purposes of determining compliance with the Financial
Covenants. All subordinated indebtedness shall not be considered current
liabilities.
“EBITDA” shall mean, for any period (determined on a consolidated basis in
accordance with GAAP), (a) the Consolidated Net Income of Borrower for such
period, plus (b) each of the following to the extent reflected as an expense in
the determination of such Consolidated Net Income: (i) the Borrower’s provisions
for taxes based on income for such period; (ii) Interest Expense for such
period; and (iii) depreciation and amortization of tangible and intangible
assets of Borrower for such period.
“Fixed Charges” shall mean, for any period, an amount equal to the sum, without
duplication, of the amounts for such as determined for the Borrower on a
consolidated basis, of (i) scheduled repayments of principal of all Indebtedness
(as reduced by repayments thereon previously made), (ii) Interest Expense,
(iii) capital expenditures (iv) dividends, (v) leasehold improvement
expenditures and (vi) all provisions for U.S. and non U.S. Federal, state and
local taxes.
“Fixed Charge Coverage Ratio” shall mean the ratio as of the last day of any
fiscal period of (i) EBITDA as of the last day of such fiscal period to
(ii) Fixed Charges.
“Interest Expense” shall mean, for any period, the aggregate consolidated
interest expense of Borrower during such period in respect of Indebtedness
determined on a consolidated basis in accordance with GAAP, including, without
limitation, amortization of original issue discount on any Indebtedness and of
all fees payable in connection with the incurrence of such Indebtedness (to the
extent included in interest expense), the interest portion of any deferred
payment obligation and the interest component of any capital lease obligations.
“Long Term” shall mean beyond the ongoing twelve month period.
“Long Term Assets” shall mean assets that take longer than a year to be
converted to cash. They are divided into four categories: tangible assets,
investments, intangibles and other.

          SDIAmend12   Page 5 of 7   03.30.11

 



--------------------------------------------------------------------------------



 



“Long Term Debt” shall mean payment obligations of indebtedness which mature
more than twelve months from the date of determination, or mature within twelve
months from such date but are renewable or extendible at the option of the
debtor to a date more than twelve months from the date of determination.
“Net Profit after Tax” shall mean Revenue plus all other income, minus all
costs, including applicable taxes.
“Revenue” shall mean the monetary expression of the aggregate of products or
services transferred by an enterprise to its customers for which said customers
have paid or are obligated to pay, plus other income as allowed.
“Subordinated Debt” shall mean Borrower’s indebtedness to third parties as
evidenced by an executed Notes Payable Subordination Agreement in favor of IBM
Credit.
“Tangible Net Worth” shall mean Total Net Worth minus goodwill.
“Total Assets” shall mean the total of Current Assets and Long Term Assets. For
the purpose of calculating Total Assets for Borrower, the accumulated earnings
and foreign currency translation adjustments applicable to Borrower’s Canadian
and European subsidiaries are excluded.
“Total Liabilities” shall mean the Current Liabilities and Long Term Debt less
Subordinated Debt, resulting from past or current transactions, that require
settlement in the future.
“Total Net Worth” (the amount of owner’s or stockholder’s ownership in an
enterprise) is equal to Total Assets minus Total Liabilities. For the purpose of
calculating Total Net Worth of Borrower, following shall be excluded
(i) accumulated earnings and unrealized foreign currency translation adjustments
applicable to Borrower’s Canadian and European subsidiaries and (ii) all income
and losses applicable to foreign currency adjustments for each period but not
excluding such foreign currency adjustments for annual periods that must comply
with GAAP.
“Working Capital” shall mean Current Assets minus Current Liabilities.
     (B) 1. Borrower will be required to maintain the following financial
ratios, percentages and amounts as of the last day of the fiscal period under
review (quarterly, annually) by IBM Credit:

              Covenant   Covenant Requirement
(i)
  Revenue on an Annual Basis* (i.e. the current fiscal year-to-date Revenue
annualized) to Working Capital   Greater than Zero and Equal to or Less than
37.0:1.0  
 
  * Annualized Revenue from intercompany sales are excluded from this
calculation.    
 
       
(ii)
  Net Profit after Tax to Revenue**   Equal to or Greater than 0.20 percent  
 
  ** Excluding all income and losses applicable to (a) 100% ownership in
Canadian and European subsidiaries and (b) foreign currency adjustments for each
period but not excluding such foreign currency adjustments for annual periods
that must comply with GAAP and excluding revenue from intercompany sales.    

          SDIAmend12   Page 6 of 7   03.30.11

 



--------------------------------------------------------------------------------



 



              Covenant   Covenant Requirement
(iii)
  Total Liabilities to Tangible Net Worth***

***Accumulated earnings and unrealized foreign currency translation adjustments
applicable to Borrower’s Canadian and European subsidiaries are excluded from
calculation of Borrower’s Total Assets and Total Net Worth.   Greater than Zero
and Equal to or Less than 7.0:1.0

     2. Business Supplies Distributors Holdings, LLC will be required to
maintain the following financial ratios, percentages and amounts as of the last
day of the fiscal period under review (quarterly, annually) by IBM Credit:

              Covenant   Covenant Requirement
(i)
  Revenue on an Annual Basis (i.e. the current fiscal year-to-date Revenue
annualized) to Working Capital   Greater than Zero and Equal to or Less than
37.0:1.0
 
       
(ii)
  Net Profit after Tax to Revenue*

*Excluding all (a) income and losses applicable to foreign currency adjustments
for each period but not excluding such foreign currency adjustments for annual
periods that must comply with GAAP and (b) revenue from intercompany sales.  
Equal to or Greater than 0.15 percent
 
       
(iii)
  Total Liabilities to Tangible Net Worth   Greater than Zero and Equal to or
Less than 7.0:1.0

     3. PFSweb, Inc. will be required to maintain the following financial
ratios, percentages and amounts as of the last day of the fiscal period under
review (quarterly, annually) by IBM Credit:

                  Covenant   Covenant Requirement   As of Date
Minimum Tangible Net Worth
  $ 18,000,000.00     03/31/03 and thereafter

          SDIAmend12   Page 7 of 7   03.30.11

 